     Case 5:19-cv-01536-PSG-SP Document 1 Filed 08/16/19 Page 1 of 6 Page ID #:1



1    Amy Lynn Bennecoff Ginsburg (275805)
     Kimmel & Silverman, P.C.
2
     30 East Butler Pike
3    Ambler, PA 19002
     Telephone: 215-540-8888
4
     Facsimile: 215-540-8817
5    aginsburg@creditlaw.com
     Attorney for Plaintiff
6

7
                     UNITED STATES DISTRICT COURT
8               FOR THE EASTERN DISTRICT OF CALIFORNIA
9
                             )              Case No.:
10                           )
     TIFFANY VALENCIA,       )              COMPLAINT FOR DAMAGES
11
                             )              FOR VIOLATION OF THE
12            Plaintiff.     )              TELEPHONE CONSUMER
                             )              PROTECTION ACT 47 U.S.C. § 227
13         v.                )              ET SEQ.
14
                             )
     CONVERGENT OUTSOURCING, )              JURY TRIAL DEMANDED
15   INC.,                   )
                             )
16
                Defendant.   )
17                           )
18

19                                 COMPLAINT

20        TIFFANY VALENCIA (“Plaintiff”), by and through her attorneys,
21
     KIMMEL & SILVERMAN, P.C., alleges the following against CONVERGENT
22
     OUTSOURCING, INC. (“Defendant”):
23

24

25

26

27                                       -1-
                                PLAINTIFF’S COMPLAINT
28
     Case 5:19-cv-01536-PSG-SP Document 1 Filed 08/16/19 Page 2 of 6 Page ID #:2



1                                     INTRODUCTION
2
           1.     Plaintiff’s Complaint is based on the Telephone Consumer Protection
3
     Act 47 U.S.C. §227, et seq. (“TCPA”).
4

5                              JURISDICTION AND VENUE

6          2.     Jurisdiction of this court arises pursuant to 28 U.S.C. § 1331 grants
7
     this court original jurisdiction of all civil actions arising under the laws of the
8
     United States. See Mins v. Arrow Fin. Services, LLC, 132 S. Ct. 740, 747, 181 L.
9

10   Ed. 2d 881 (2012).
11         3.     Defendant conducts business in the State of California and as such,
12
     personal jurisdiction is established.
13

14
           4.     Venue is proper pursuant to 28 U.S.C. § 1391(b)(2).

15                                           PARTIES
16
           5.     Plaintiff is a natural person residing in Riverside, California 92505.
17
           6.     Plaintiff is a “person” as that term is defined by 47 U.S.C. § 153(39).
18

19
           7.     Defendant is a company with its headquarters located at 800 SW 39th

20   St., Renton, WA 98057.
21
           8.     Defendant is a “person” as that term is defined by 47 U.S.C. §
22
     153(39).
23

24

25

26

27                                           -2-
                                    PLAINTIFF’S COMPLAINT
28
     Case 5:19-cv-01536-PSG-SP Document 1 Filed 08/16/19 Page 3 of 6 Page ID #:3



1             9.    Defendant acted through its agents, employees, officers, members,
2
     directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,
3
     representatives, and insurers.
4

5                                FACTUAL ALLEGATIONS

6             10.   Plaintiff has a cellular telephone number.
7
              11.   Plaintiff only used this number as a cellular telephone number.
8
              12.   Defendant placed repeated harassing telephone calls to Plaintiff on
9

10   her cellular telephone to collect an alleged debt.
11            13.   When contacting Plaintiff on her cellular telephone, Defendant used
12
     an automatic telephone dialing system, automated messages, and/or a prerecorded
13

14
     voice.

15            14.   Defendant’s calls to Plaintiff’s cellular telephone would usually begin
16
     with a noticeable delay before Plaintiff was transferred to a collector.
17
              15.   Defendant’s telephone calls to Plaintiff cellular telephone were not
18

19
     made for “emergency purposes.”

20            16.   Shortly after calls began, Plaintiff told Defendant to stop calling her
21
     cellular telephone.
22
              17.   Defendant heard and acknowledged Plaintiff’s request to stop calling,
23

24   but continued to call her cellular telephone on a repetitive basis.

25            18.   Once Defendant was aware its calls were unwanted, any further calls
26

27                                             -3-
                                      PLAINTIFF’S COMPLAINT
28
     Case 5:19-cv-01536-PSG-SP Document 1 Filed 08/16/19 Page 4 of 6 Page ID #:4



1    could only have been for the purpose of harassment.
2
           19.    Plaintiff found Defendant’s repeated calls upsetting, harassing and
3
     invasive.
4

5          20.    Upon information and belief, Defendant conducts business in a

6    manner which violates the Telephone Consumer Protection Act.
7

8
                                    COUNT I
9
                          DEFENDANT VIOLATED THE TCPA
10
           21.    Plaintiff incorporates the foregoing paragraphs as though the same
11

12   were set forth at length herein.

13         22.    Defendant initiated multiple automated telephone calls to Plaintiff’s
14
     cellular telephone using a prerecorded voice.
15
           23.    Defendant initiated automated calls to Plaintiff using an automatic
16

17   telephone dialing system.
18         24.    Defendant’s calls to Plaintiff were not made for “emergency
19
     purposes.”
20
           25.    Defendant’s calls made after Plaintiff told Defendant to stop calling
21

22   were made without Plaintiff’s consent.
23
           26.    Defendant’s acts as described above were done with malicious,
24
     intentional, willful, reckless, wanton, and negligent disregard for Plaintiff’s rights
25

26
     under the law and with the purpose of harassing Plaintiff.

27                                           -4-
                                    PLAINTIFF’S COMPLAINT
28
     Case 5:19-cv-01536-PSG-SP Document 1 Filed 08/16/19 Page 5 of 6 Page ID #:5



1          27.      The acts and/or omissions of Defendant were done unfairly,
2
     unlawfully, intentionally, deceptively, and fraudulently and absent lawful right,
3
     legal defense, legal justification, or legal excuse.
4

5          28.      As a result of the above violations of the TCPA, Plaintiff has suffered

6    the loss and damages set forth above entitling Plaintiff to an award of statutory,
7
     actual, and treble damages.
8

9

10         WHEREFORE, Plaintiff, TIFFANY VALENCIA, respectfully prays for a
11   judgment as follows:
12
                 a. All actual damages suffered pursuant to 15 U.S.C. § 1692k(a)(1);
13

14
                 b. Statutory damages of $1,000.00 for the violation of the FDCPA

15                  pursuant to 15 U.S.C. § 1692k(a)(2)(A);
16
                 c. All reasonable attorneys’ fees, witness fees, court costs and other
17
                    litigation costs incurred by Plaintiff pursuant to 15 U.S.C. §
18

19
                    1693k(a)(3);

20            d. Statutory damages of $500.00 for each violation of the TCPA,
21
                    pursuant to 47 U.S.C. §227(c)(5)(B);
22
              e. Treble damages of $1,500.00 per violative telephone call pursuant to
23

24                  47 U.S.C. §227(b)(3);

25            f.    Injunctive relief pursuant to 47 U.S.C. § 227(b)(3);
26

27                                            -5-
                                     PLAINTIFF’S COMPLAINT
28
     Case 5:19-cv-01536-PSG-SP Document 1 Filed 08/16/19 Page 6 of 6 Page ID #:6



1              g. Any other relief deemed appropriate by this Honorable Court.
2

3
                                DEMAND FOR JURY TRIAL
4

5           PLEASE TAKE NOTICE that Plaintiff, TIFFANY VALENCIA, demands a

6    jury trial in this case.
7

8

9
                                          RESPECTFULLY SUBMITTED,
10
                                          KIMMEL & SILVERMAN, P.C..
11

12     DATED: 8/16/19                     By:_/s/ Amy L. Bennecoff Ginsburg
                                          Amy L. Bennecoff Ginsburg
13                                        Kimmel & Silverman, P.C
14
                                          30 East Butler Pike
                                          Ambler, PA 19002
15                                        Telephone: (215) 540-8888
                                          Facsimile (215) 540-8817
16
                                          Email: aginsburg@creditlaw.com
17

18

19

20

21

22

23

24

25

26

27                                          -6-
                                   PLAINTIFF’S COMPLAINT
28
